     Case 3:20-cv-00166-DPM-JTR Document 34 Filed 12/07/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHRISTOPHER D. JONES
ADC #611484                                                  PLAINTIFF

v.                     No. 3:20-cv-166-DPM-JTR

KENDALL DRINKARD, Sergeant, North
Central Unit; JEREMY ALMAN, Sergeant,
NCU; ALEXANDER DELGADO,
Corporal, NCU; KEITH DAY, Major,
NCU; and RICHARD COLLIE, Corporal
NCU                                                      DEFENDANTS

                                ORDER
     Unopposed partial recommendation, Doc. 28, adopted.           FED.   R.
Crv. P. 72(b) (1983 addition to advisory committee notes) . Jones's
motion for preliminary injunctive relief, Doc. 18, is denied.
     So Ordered.



                                                   7
                                  D .P. Marshall Jr.
                                  United States District Judge

                                     7 ~ 2 o:i-o
